Citation Nr: 9934005	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-20 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for service-connected bilateral hearing loss.

2.  Entitlement to service connection for gastrointestinal 
disorder.

3.  Entitlement to service connection for prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1947 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision: (1) granted 
service connection for bilateral hearing loss and assigned 
thereto a noncompensable initial disability evaluation; (2) 
denied service connection for a gastrointestinal disorder; 
and (3) denied service connection for a prostate disorder.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding all three of 
these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased initial disability evaluation for his service-
connected bilateral hearing loss.

2.  A VA audiological examination, dated February 1997, 
revealed that the veteran's bilateral hearing loss was 
manifested by average pure tone thresholds of 62 decibels in 
the right ear and 55 decibels in the left ear; and speech 
recognition scores of 80 percent correct in the right ear and 
84 percent correct in the left ear.  Based on this 
examination, the veteran has Level IV hearing in the right 
and Level II hearing in the left ear.

3.  There is no competent medical evidence of a chronic 
gastrointestinal disorder having been incurred during 
service. 

4.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
chronic gastrointestinal disorder.

5.  The earliest post service medical report relating to 
treatment for a gastrointestinal disorder is dated in August 
1991, over 23 years after the veteran's discharge from the 
service.  There is no medical opinion, or other competent 
evidence, linking that condition to the veteran's active duty 
military service.

6.  The veteran has not presented a plausible claim for 
service connection for a gastrointestinal disorder.

7. There is no competent medical evidence of a chronic 
prostate disorder having been incurred during service.  The 
veteran's retirement examination, dated February 1968, noted 
that his anus and rectum were normal.  A digital rectal 
examination, performed at that time, was also normal. 

8.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
prostate disorder. 

9.  The earliest medical report relating to treatment for a 
prostate disorder is dated in March 1993, over 24 years after 
the veteran's discharge from the service.  There is no 
medical opinion, or other competent evidence, linking that 
condition to the veteran's active duty military service.

10.  The veteran has not presented a plausible claim for 
service connection for a prostate disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for service-connected bilateral hearing loss have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 TABLES 
VI, VIa and VII, 4.86, 4.87 (1998); 64 Fed. Reg. 25202-25210 
(May 11, 1999).

2.  The appellant has not presented a well-grounded claim for 
service connection for a gastrointestinal disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not presented a well-grounded claim for 
service connection for a prostate disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from March 1947 through July 1968.  The RO has obtained the 
veteran's service medical records and they appear to be 
complete.  A review of the veteran's pre-induction 
examination, dated October 1946, noted a pilonidal cyst, 
asymptomatic, during a hemorrhoidal examination.  The 
remainder of this examination report was essentially normal.  
A review of the veteran's service medical records revealed 
treatment for a variety of conditions, including bilateral 
hearing loss and epigastric pain.  A treatment report, dated 
September 1955, noted a diagnosis of gastritis.  A stool 
sample was taken and found to be negative.  In July 1956, the 
veteran was treated for complaints of "[b]urning on 
epigastrium for the past 6 months."  The treatment report 
noted that the veteran had been very nervous lately.  An 
impression of gastritis of nervous origin was given.  In July 
1963, the veteran sought treatment for burning epigastric 
pain for the past three to four months.  An abdominal 
examination revealed normal sounds, no masses and no 
tenderness.  In October 1966, the veteran sought treatment 
for epigastric pain for the past six to seven months.  The 
report noted that this condition was not affected by food 
intake and that the veteran did not have symptoms of nausea 
or vomiting.  Physical examination was negative.  In February 
1968, the veteran's retirement examination was conducted.  
The report of this examination noted that the veteran's anus, 
rectum, and genito-urinary system were normal.  The report 
also indicated that a digital rectal examination was 
performed and found to be normal.  A medical history report, 
dated February 1968, noted the veteran's complaints of 
frequent indigestion.

In June 1996, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for bilateral hearing loss, a gastrointestinal 
disorder, and a prostate disorder.

Post service medical treatment records, dated February 1988 
through September 1996, were retrieved from various private 
physicians and the VA medical center in San Juan, Puerto 
Rico.  A review of these records revealed treatment for a 
variety of conditions.  A treatment report, dated February 
1988, noted that the veteran denied any history of systemic 
illness.  The report concluded with a diagnosis of arterial 
hypertension.  An April 1989 treatment report noted that the 
veteran was hypertensive with high cholesterol.  The report 
indicated that no gastrointestinal disturbances were 
identified.  

In July 1991, the veteran underwent a colonoscopy.  The 
report of this procedure noted an impression of normal 
colonoscopy.  An August 1991 gastroscopy report revealed a 
large pedunculated polyp in the gastric body.  The report 
noted that the polyp was endoscopically removed without 
complications.  The report concluded with an impression of 
gastric polyp, status post polypectomy.  A biopsy report, 
dated August 1991, noted an impression of hyperplastic 
gastric polyp. 

A subsequent gastroscopy report, dated March 1992, noted 
findings of a large pedunculated polyp in the mid body of the 
stomach.  The report indicated that the polyp was removed 
endoscopically and that no other masses or polyps were 
indicated.  An impression of gastric polyp, status post 
polypectomy, was given.  A pathology examination of the 
removed polyp, dated March 1992, noted a pathological 
diagnosis of fundic polyp. 

In March 1993, the veteran underwent a prostate sonogram.  
The report concluded with an impression of prostatic 
hypertrophy with multiple scattered calcifications.  A 
gastroscopy report, dated September 1993, revealed a small 
sessile polyp at fundus.  The report indicated that a biopsy 
was taken.  The pathological examination report, dated 
September 1993, noted a diagnosis of gastric polyp, small 
fundus.  An April 1995 treatment report noted the veteran's 
complaints of stomach discomfort for the past two weeks.  In 
August 1995, a transrectal prostate ultrasound was performed 
and revealed impressions of: (1) an enlarged prostate, and 
(2) hypoechoic nodule at left side of peripheral zone.  

In October 1995, an endorectal prostatic sonogram was 
performed.  The report of this procedure concluded with 
impressions of: (1) benign prostatic hypertrophy with 
calcifications and small cyst formations, and (2) hypoechoic 
defect in the peripheral zone of the apex and left peripheral 
zone to the base.  A biopsy of the prostate, dated October 
1995, noted a diagnosis of benign prostatic tissue with focal 
area of hemosiderosis, no tumor identified.

In January 1996, a gastric emptying time study was performed 
and revealed an impression of severe gastric emptying 
dysfunction.  A June 1996 treatment report noted impressions 
of high blood pressure, gastritis and benign prostatic 
hypertrophy.  

In September 1996, a private audiological examination was 
conducted.  The report of this examination noted findings of 
bilateral sensory hearing loss, mild to 1000Hz with a 
moderate/severe drop in higher frequencies.  

In February 1997, a VA audiological examination was 
conducted.  The report of this examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
75
70
75
LEFT
15
35
65
60
60

The average decibel loss was 62 in the right ear and 55 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 in the right ear and 84 in the left ear.


II.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

i. Initial Disability Evaluation for Bilateral Hearing Loss.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found. Fenderson, 12 
Vet. App. at 126.

As in Fenderson, the RO in this case has identified the issue 
on appeal as entitlement to an increased disability 
evaluation for the appellant's service-connected hearing 
loss, rather than as a disagreement with the original rating 
award.  However, the RO's June 1997 SOC and December 1998 
supplemental SOC, provided the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Furthermore, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To put it simply, 
there is very little judgment involved in determining the 
rating for service-connected hearing loss.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected bilateral hearing loss.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

As noted above, audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss. See Lendenmann, 3 Vet. App. at 345. This is not 
to say that the assignment of a rating cannot be in error.  
An error may occur, for example, in transposing the numeric 
designations from the audiometric examination reports into 
the legal designation of a rating as provided in the VA 
Schedule for Rating Disabilities. 38 C.F.R. § 4.85 (1999).

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999. 64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Under the regulations governing the evaluation of hearing 
impairment prior to June 10, 1999, the findings on the 
February 1997 VA audiological examination resulted in a 
noncompensable rating.  Specifically, an average puretone 
decibel loss of 62 in the right ear and 80 percent 
discrimination resulted in a "IV" under TABLE VI and an 
average puretone decibel loss of 55 in the left ear and 84 
percent discrimination resulted in a "II" under TABLE VI. 38 
C.F.R. § 4.85, TABLE VI (1998).  A "II" and a "IV" resulted 
in a noncompensable percent rating under TABLE VII. 38 C.F.R. 
§ 4.85, TABLE VII (1998).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz . . . ." 64 Fed. Reg. 25202-25210 (May 11, 1999), 
to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  In this 
case, the veteran's right ear meets the standard set forth in 
38 C.F.R. § 4.86 (b) (1999).  Nonetheless, application of 
TABLE VIa to determine the Roman numeral designation for 
hearing impairment of the right ear results in a "IV," and 
as noted above, a "II" and a "IV" results in a noncompensable 
disability rating under TABLE VII. 38 C.F.R. § 4.85, TABLE 
VII (1999).

Accordingly, the Board concludes that, based on the February 
1997 VA audiological examination report, the RO correctly 
calculated a noncompensable initial disability evaluation for 
the veteran's service-connected bilateral hearing loss.  This 
conclusion is reached under both the old and new hearing loss 
regulations. See Karnas v. Derwinski, 1 Vet. App. at 308.

The Board notes that it has considered the September 1996 
private audiological examination report submitted by the 
veteran.  However, a review of this examination report 
revealed that it is inadequate for rating purposes.  
Specifically, the report fails to: (1) numerically record the 
puretone decibel losses for each ear at the various Hertz 
levels; (2) provide an average puretone decibel loss for each 
ear; and (3) identify the type of speech discrimination test 
employed in conducted the test.  Although in the revisions to 
the regulations, effective June 10, 1999, the use of the 
Maryland CNC speech discrimination test by VA in calculating 
ratings for hearing loss has been expressly stated, that test 
has been used in coordination with the VA rating schedule 
criteria for assessing hearing impairment since 1987. See 64 
Fed. Reg. 25202-25210 (May 11, 1999) ("The Maryland CNC 
speech discrimination test and the puretone threshold average 
determined by an audiometry test was established by 
regulation on the evaluation of hearing loss published in the 
Federal Register on November 18, 1987."), to be codified at 
38 C.F.R. § 4.85(a) (1999).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable initial 
disability evaluation for his service-connected chronic 
bilateral hearing loss. 


ii.  Claims for Service Connection

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997)."

A.  Service Connection for Gastrointestinal Disorder

In this case, the veteran contends that he currently has a 
gastrointestinal disorder as a result of his active duty 
service.  The determinative issues presented by the claim 
are: (1) whether the veteran incurred or aggravated a chronic 
gastrointestinal disorder during service; (2) whether he has 
a current disability; and, if so, (3) whether the current 
disability is etiologically related to his active duty 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. at 506; see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred a chronic gastrointestinal 
disorder during service.  Although the veteran alleges that 
he currently has a chronic gastrointestinal disorder incurred 
during his active duty service, lay evidence alone will not 
support a finding on a medical question requiring special 
expertise or special knowledge, such as diagnosis or 
causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A review of the veteran's service medical records revealed 
multiple treatments for epigastric pain.  Specifically, he 
received treatment for this condition in July 1956, July 1962 
and October 1966.  However, no specific diagnosis of a 
chronic gastrointestinal disorder was indicated in the 
veteran's service medical records.  The veteran's separation 
examination, performed in February 1968, was negative for any 
gastrointestinal disorder.  Moreover, there is no post 
service medical evidence of a chronic gastrointestinal 
disorder until August 1991, 23 years after the veteran's 
discharge from the service.  Accordingly, the Board concludes 
that the evidence of record does not show a chronic 
gastrointestinal disorder having been incurred during the 
veteran's active duty service.

Even if the Board accepted the veteran's contention that he 
incurred a chronic gastrointestinal disorder during his 
active duty service, the veteran has failed to show the 
required nexus between his current gastrointestinal disorder, 
hyperplastic gastric polyp, status post polypectomy and 
gastritis, and his active duty service.  See Caluza, 7 Vet. 
App. at 506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), 
Slater v. Brown, 9 Vet. App. 240 (1996).  The veteran's sworn 
testimony and other statements are not competent evidence to 
establish the etiology of his current disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that this condition over two decades 
ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. 
at 93.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


B.  Service Connection for a Prostate Disorder.

The veteran also contends that he developed a prostate 
disorder during his active duty service.  The determinative 
issues presented by this claim are: (1) whether the veteran 
incurred, or aggravated, a chronic prostate disorder during 
service; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to his active military service.  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that he incurred a chronic prostate disorder.  Although 
the veteran alleges that he currently has a prostate disorder 
incurred during his active duty service, his statements, in 
light of the medical evidence of record, are not competent to 
establish the onset of a chronic disability during service.  
Lay evidence alone will not support a finding on a medical 
question requiring special expertise or special knowledge, 
such as diagnosis or causation of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492; Grottveit v. Brown, 5 Vet. App. 
91.  

A review of the veteran's service medical records revealed no 
treatment for or complaints of a prostate disorder.  The 
veteran's discharge examination, dated February 1968, noted 
that the veteran's anus and rectum were normal.  The report 
also noted that a digital rectal examination was normal.  
Moreover, the first post service medical evidence of record 
of a prostate condition is dated March 1993, over 24 years 
after the veteran's discharge from the service.  Accordingly, 
the Board concludes that the evidence of record does not show 
a chronic prostate disorder during the veteran's active duty 
service to which a current disorder is related.

The Board also concludes that the veteran has failed to show 
the required nexus between his current prostate disorder and 
his active duty military service.  See Caluza, 7 Vet. App. at 
506, Dean v. Brown, 8 Vet. App. 449, 455, Slater v. Brown, 9 
Vet. App. 240.  The current medical evidence of record 
revealed a diagnosis of benign prostatic hypertrophy, with 
enlarged prostate gland.  However, there is no competent 
medical evidence of record relating this condition to the 
veteran's active duty service.  The veteran's statements are 
not competent evidence to establish the etiology of his 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current prostate disorder was incurred 
during his active duty service, over 24 years ago. See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
There is also no showing of continuity of symptomatology.  As 
noted above, the veteran's discharge examination, dated 
February 1968, noted a normal anus and rectum.  A digital 
rectal examination, performed at that time, was also found to 
be normal.  A treatment report, dated February 1988, noted 
that the veteran denied any history of systemic illness.  

The Board also notes that there is no diagnosis of prostate 
cancer in the evidence of record, thus the presumptive 
provisions regarding conditions relating to Agent Orange 
exposure are not applicable in this case.  38 C.F.R. 
§ 3.309(e) (1999).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. at 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Conclusion

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make either of his claims well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has also noted the accredited representative's 
argument that certain provisions of M21-1 are the equivalent 
of VA regulations and are applicable to the Board's decisions 
with respect to the duty to assist when a claim is found to 
be not well-grounded.  He argues that the Board should 
determine whether the RO has followed the guidelines set 
forth in M21-1 and, if not, remand the appeal for further 
development.  The Board is bound by the applicable statutes 
and regulations pertaining to VA and precedential opinions of 
the Office of the General Counsel of VA and is not bound by 
VA manuals, circulars or other administrative issues.  38 CFR 
19.5 (1999).  Moreover, the cited provisions have not been 
promulgated as regulations, nor have they been found to be 
substantive rules by the United States Court of Appeals for 
Veterans Claims.  See Morton v. West, 12 Vet. App. 477 
(1999).  Thus, the Board finds no basis upon which to comply 
with the representative's request in this regard.











	(CONTINUED ON NEXT PAGE)


ORDER

A compensable initial disability rating for service-connected 
bilateral hearing loss is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a gastrointestinal disorder is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a prostate disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

